 

Exhibit 10.26

 



[tlogo1.jpg] 2672 Dow Avenue, Tustin, CA 92780
     Tel: 714.630.6253 · fax: 714.619.2339
                  email: tony@mlineholdings.com
                               Web site: www.mlineholdings.com

 

February 12, 2013

 

VStock Transfer, LLC

77 Spruce Street, Suite 201

Cedarhurst, NY 11516

 

Ladies and Gentlemen:

 

M Line Holdings, Inc., a Nevada corporation (the “Company”) and JMJ Financial
(the “Investor”) entered into a $335,000 Promissory Note (the “Note”) dated
February 12, 2014. A copy of the Note is attached hereto. You should familiarize
yourself with your issuance and delivery obligations, as Transfer Agent,
contained therein. The shares to be issued are to be registered in the names of
the registered holder of the securities submitted for conversion.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company (at least
60,000,000 (sixty million) shares of Common stock for the Note which should be
held in reserve for the Investor as of this date) for issuance upon full
conversion of the Note in accordance with the terms thereof. The amount of
Common Stock so reserved may be increased, from time to time, by written
instructions of the Company and the Investor. In the event of a reverse stock
split the reserve should remain unchanged unless instructed by the Investor and
the Company.

 

The ability to process a notice of conversion under the Note (a “Conversion
Notice”) in a timely manner is a material obligation of the Company pursuant to
the Note. Your firm is hereby irrevocably authorized and instructed to issue
shares of Common Stock of the Company (without any restrictive legend) to the
Investor without any further action or confirmation by the Company (from the
reserve, but in the event there are insufficient reserve shares of Common Stock
to accommodate a Conversion Notice (defined below) your firm and the Company
agree that the Conversion Notice should be completed using authorized but
unissued shares of Common Stock that the Company has in its treasury): (A) upon
your receipt from the Investor of: (i) a Conversion Notice executed by the
Investor; and (ii) an opinion of counsel of the Investor, in form, substance and
scope customary for opinions of counsel in comparable transactions (and
satisfactory to the transfer agent), to the effect that the shares of Common
Stock of the Company issued to the Investor pursuant to the Conversion Notice
are not “restricted securities” as defined in Rule 144 and should be issued to
the Investor without any restrictive legend, provided that the Company is
current on its SEC filings; and (B) the number of shares to be issued is less
than 4.99% of the total issued common stock of the Company.

 

The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith (which gross negligence or bad
faith must be determined by a final, non-appealable order, judgment, decree or
ruling of a court of competent jurisdiction). You shall have no liability to the
Company in respect to any action taken or any failure to act in respect of this
if such action was taken or omitted to be taken in good faith, and you shall be
entitled to rely in this regard on the advice of counsel.

 

 

 

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

If the Company’s account is in arrears with the Transfer Agent, the Transfer
Agent shall not have any obligation to act upon these instructions; however the
Investor shall have the option to cure the outstanding balance with the Transfer
Agent.

 

The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, or if the Company decides to switch or terminate the
current Transfer Agent, the Company shall engage a suitable replacement transfer
agent that will agree to serve as transfer agent for the Company and be bound by
the terms and conditions of these Irrevocable Instructions within five (5)
business days.

 

The Investor is intended to be and is third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.

 

  Very truly yours,       M Line Holdings, Inc.         By: /s/ Bruce Barren    
Bruce Barren     Chief Executive Officer

 

Acknowledged and Agreed:         JMJ Financial / Its Principal  

 

 

 

 

MLHC     Interest free if paid in full   $335,000 PROMISSORY NOTE within 3
months

 

FOR VALUE RECEIVED, M Line Holdings, Inc., a Nevada corporation (the “Borrower”)
with at least 75,016,275 common shares issued and outstanding, promises to pay
to JMJ Financial, a Nevada sole proprietorship, or its Assignees (the “Lender”)
the Principal Sum along with the Interest Rate and any other fees according to
the terms herein. This Note will become effective only upon execution by both
parties and delivery of the first payment of Consideration by the Lender (the
“Effective Date”).

 

The Principal Sum is $335,000 (three hundred thirty five thousand) plus accrued
and unpaid interest and any other fees. The Consideration is $300,000 (three
hundred thousand) payable by wire (there exists a $35,000 original issue
discount (the “OID”)). The Lender shall pay $27,500 of Consideration upon
closing of this Note. The Lender may pay additional Consideration to the
Borrower in such amounts and at such dates as Lender may choose in its sole
discretion. THE PRINCIPAL SUM DUE TO LENDER SHALL BE PRORATED BASED ON THE
CONSIDERATION ACTUALLY PAID BY LENDER (PLUS AN APPROXIMATE 10% ORIGINAL ISSUE
DISCOUNT THAT IS PRORATED BASED ON THE CONSIDERATION ACTUALLY PAID BY THE LENDER
AS WELL AS ANY OTHER INTEREST OR FEES) SUCH THAT THE BORROWER IS ONLY REQUIRED
TO REPAY THE AMOUNT FUNDED AND THE BORROWER IS NOT REQUIRED TO REPAY ANY
UNFUNDED PORTION OF THIS NOTE. The Maturity Date is two years from the Effective
Date of each payment (the “Maturity Date”) and is the date upon which the
Principal Sum of this Note, as well as any unpaid interest and other fees, shall
be due and payable. The Conversion Price is the lesser of $0.0235 or 60% of the
lowest trade price in the 25 trading days previous to the conversion (In the
case that conversion shares are not deliverable by DWAC an additional 10%
discount will apply; and if the shares are ineligible for deposit into the DTC
system and only eligible for Xclearing deposit an additional 5% discount shall
apply; in the case of both an additional cumulative 15% discount shall apply).
Unless otherwise agreed in writing by both parties, at no time will the Lender
convert any amount of the Note into common stock that would result in the Lender
owning more than 4.99% of the common stock outstanding.

 

1.    ZERO Percent Interest for the First Three Months. The Borrower may repay
this Note at any time on or before 90 days from the Effective Date, after which
the Borrower may not make further payments on this Note prior to the Maturity
Date without written approval from Lender. If the Borrower repays a payment of
Consideration on or before 90 days from the Effective Date of that payment, the
Interest Rate on that payment of Consideration shall be ZERO PERCENT (0%). If
Borrower does not repay a payment of Consideration on or before 90 days from its
Effective Date, a one-time Interest charge of 12% shall be applied to the
Principal Sum. Any interest payable is in addition to the OID, and that OID (or
prorated OID, if applicable) remains payable regardless of time and manner of
payment by Borrower.

 

2.    Conversion. The Lender has the right, at any time after the Effective
Date, at its election, to convert all or part of the outstanding and unpaid
Principal Sum and accrued interest (and any other fees) into shares of fully
paid and non-assessable shares of common stock of the Borrower as per this
conversion formula: Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price. Conversions may be
delivered to Borrower by method of Lender’s choice (including but not limited to
email, facsimile, mail, overnight courier, or personal delivery), and all
conversions shall be cashless and not require further payment from the Lender.
If no objection is delivered from Borrower to Lender regarding any variable or
calculation of the conversion notice within 24 hours of delivery of the
conversion notice, the Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto. The Borrower shall deliver the shares from any
conversion to Lender (in any name directed by Lender) within 3 (three) business
days of conversion notice delivery.

 

3.    Conversion Delays. If Borrower fails to deliver shares in accordance with
the timeframe stated in Section 2, Lender, at any time prior to selling all of
those shares, may rescind any portion, in whole or in part, of that particular
conversion attributable to the unsold shares and have the rescinded conversion
amount returned to the Principal Sum with the rescinded conversion shares
returned to the Borrower (under Lender’s and Borrower’s expectations that any
returned conversion amounts will tack back to the original date of the Note). In
addition, for each conversion, in the event that shares are not delivered by the
fourth business day (inclusive of the day of conversion), a penalty of $2,000
per day will be assessed for each day after the third business day (inclusive of
the day of the conversion) until share delivery is made; and such penalty will
be added to the Principal Sum of the Note (under Lender’s and Borrower’s
expectations that any penalty amounts will tack back to the original date of the
Note).

 

4.    Reservation of Shares. At all times during which this Note is convertible,
the Borrower will reserve from its authorized and unissued Common Stock to
provide for the issuance of Common Stock upon the full conversion of this Note.
The Borrower will at all times reserve at least 60,000,000 shares of Common
Stock for conversion.

 

5.    Piggyback Registration Rights. The Borrower shall include on the next
registration statement the Borrower files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note, but
not less than $25,000, being immediately due and payable to the Lender at its
election in the form of cash payment or addition to the balance of this Note.

 

6.    Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries of any security with any
term more favorable to the holder of such security or with a term in favor of
the holder of such security that was not similarly provided to the Lender in
this Note, then the Borrower shall notify the Lender of such additional or more
favorable term and such term, at Lender’s option, shall become a part of the
transaction documents with the Lender. The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing conversion discounts, conversion lookback
periods, interest rates, original issue discounts, stock sale price, private
placement price per share, and warrant coverage.

 

 

 

 

7.    Default. The following are events of default under this Note: (i) the
Borrower shall fail to pay any principal under the Note when due and payable (or
payable by conversion) thereunder; or (ii) the Borrower shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) a receiver, trustee or other similar official
shall be appointed over the Borrower or a material part of its assets and such
appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as “DTC Eligible” or the borrower’s
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or (ix) the
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC; or (x) the Borrower shall fail to meet all
requirements to satisfy the availability of Rule 144 to the Lender or its
assigns including but not limited to timely fulfillment of its filing
requirements as a fully-reporting issuer registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website.

 

8.    Remedies. In the event of any default, the outstanding principal amount of
this Note, plus accrued but unpaid interest, liquidated damages, fees and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Lender’s election, immediately due and payable in cash at the Mandatory
Default Amount. The Mandatory Default Amount means the greater of (i) the
outstanding principal amount of this Note, plus all accrued and unpaid interest,
liquidated damages, fees and other amounts hereon, divided by the Conversion
Price on the date the Mandatory Default Amount is either demanded or paid in
full, whichever has a lower Conversion Price, multiplied by the VWAP on the date
the Mandatory Default Amount is either demanded or paid in full, whichever has a
higher VWAP, or (ii) 150% of the outstanding principal amount of this Note, plus
100% of accrued and unpaid interest, liquidated damages, fees and other amounts
hereon. Commencing five (5) days after the occurrence of any event of default
that results in the eventual acceleration of this Note, the interest rate on
this Note shall accrue at an interest rate equal to the lesser of 18% per annum
or the maximum rate permitted under applicable law. In connection with such
acceleration described herein, the Lender need not provide, and the Borrower
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Lender may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and the Lender shall
have all rights as a holder of the note until such time, if any, as the Lender
receives full payment pursuant to this Section 8. No such rescission or
annulment shall affect any subsequent event of default or impair any right
consequent thereon. Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Borrower’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.

 

9.    No Shorting. Lender agrees that so long as this Note from Borrower to
Lender remains outstanding, Lender will not enter into or effect “short sales”
of the Common Stock or hedging transaction which establishes a net short
position with respect to the Common Stock of Borrower. Borrower acknowledges and
agrees that upon delivery of a conversion notice by Lender, Lender immediately
owns the shares of Common Stock described in the conversion notice and any sale
of those shares issuable under such conversion notice would not be considered
short sales.

 

10.    Assignability. The Borrower may not assign this Note. This Note will be
binding upon the Borrower and its successors and will inure to the benefit of
Lender and its successors and assigns and may be assigned by Lender to anyone
without Borrower’s approval.

 

11.    Governing Law. This Note will be governed by, and construed and enforced
in accordance with, the laws of the State of Nevada, without regard to the
conflict of laws principles thereof. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Florida or in the federal courts located in
Miami-Dade County, in the State of Florida. Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.

 

12.     Delivery of Process by Lender to Borrower. In the event of any action or
proceeding by Lender against Borrower, and only by Lender against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Lender via U.S. Mail,
overnight delivery service such as FedEx or UPS, email, fax, or process server,
or by mailing or otherwise delivering a copy of such process to the Borrower at
its last known attorney as set forth in its most recent SEC filing.

 

13.    Attorney Fees. In the event any attorney is employed by either party to
this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys’ fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

 

14.    Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.

 

15.    Notices. Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.

 

 

 

 



Borrower:   Lender:       /s/ Bruce Barren     Bruce Barren   JMJ Financial M
Line Holdings, Inc.   Its Principal Chief Executive Officer  



 



Date:     Date:    

 

[Signature Page to $335,000 Promissory Note]

 

 

 

 

Broker-Dealer Wire Instruction Letter

 

To: JMJ Financial

 

M Line Holdings, Inc. requests that JMJ Financial initially deduct a $2,500 fee
and a 10% fee from all future Consideration the Lender advances to the Borrower
under the $335,000 Promissory Note dated February 12, 2014, between M Line
Holdings, Inc. and JMJ Financial and that JMJ Financial concurrently wires the
fee directly to Equinox Securities (which operates as a licensed broker/dealer).

 

The 10% fee is funds belonging to M Line Holdings, Inc. and deemed full and
valid Consideration for payment of the Note. M Line Holdings, Inc. is simply
requesting that it’s funds be transferred to Equinox Securities on its behalf.



          /s/ Bruce Barren   Date:     Bruce Barren         M Line Holdings,
Inc.         Chief Executive Officer                       Date:     Robert Gray
        Equinox Securities        

 

 



